DETAILED ACTION

Response to Arguments
112 section
The previous 112(b) rejections of claims 6 and 16 are withdrawn in view of applicant's amended claim language.



102 section
Applicant's arguments are moot in view of the new grounds of rejection herein necessitated by applicant's amended claim scope.



Claim Rejections - 35 USC § 112
The previous 112(b) rejections of claims 6 and 16 are withdrawn in view of applicant's amended claim language.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 
Claims 1-2, 4, 10-12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Amar (US 2020/0311299 hereinafter Amar)in view of Patvarczki et al (US 8275365 hereinafter Patvarczki)




As to claim 1, Amar discloses a method comprising: 
by a control circuit: [0120] processor in view of [Fig 1 120 Identity and Profiling System  
receiving 
[0049] system 120 would receive  that request from the bank
in view of [0048] the request indicating the user's phone number
a [[hash of]]
personally identifiable information 
[0105] user identifier that may be a phone number
in view of [0048] - [0051]   'a phone number' / 'user's phone number'
that corresponds to a particular entity; [0048] a user

using
 [0051] in the case that the user's phone number exists in the records
 results in  [0052] generate a token
the [[hash of ]]
the personally identifiable information 
[0105] user identifier that may be a phone number
in view of [0048] - [0051]   'a phone number' / 'user's phone number'
to access [0053] using the access token, system 120 can locate and read smart contract of 
blockchain 132
a block chain ledger;  Fig 1 132 blockchain

receiving 
[0045] the IPS may read a smart contract to map out the locations for where a user's 
PII is stored in view of  [0045] smart contract in the main block chain 132
also [0115] the IPS will instruct the platform to execute a smart contract…. in order to 
    obtain the locations of the user's PII
from the block chain ledger Fig 1 132 blockchain
a synthetic identifier 
[0045] 'location data' / 'the locations for where a user's PII is stored
in view of [0115]  transaction identifier or address can be used to locate a smart contract
in further view of [0053] using the access token, system 120 can locate and read the smart 
contract on the main blockchain 132 to determined where the user's PII is stored 
that correlates to 
[0048] user may supply the bank with a phone number 
[0051] user may give permission to release all requested information to the bank
The requested information of [0051] refers to the 'information being requested' of [0048] which is PII information as per [0025]

In other words, the phone number and the location data of the PII are correlated because the phone number is used by the user to register for the IPS system and subsequently given to the bank by the user so that the bank may send a request including the phone number to obtain the PII from the IPS system wherein the IPS uses the phone number to authorize a request for permission from the user to release the requested PII to the bank. In response to permission granted from the user, a token is generated that enables the IPS system to locate and read the user's PII. The foregoing summary is taken from detail in Amar [0048]-[0053]
the personally identifiable information, 
[0105] user identifier that may be a phone number
in view of [0048] - [0051]   'a phone number' / 'user's phone number'

where the synthetic identifier 
 [0045] 'location data' / 'the locations for where the user's PII is stored
also correlates   [0045] 'location data' / 'the locations for where a user's PII is stored
0053] the user's PII
that corresponds to the particular entity
[0045] 'location data' / 'the locations for where a user's PII is stored

and which other data [0053] the user's PII
is stored in a data storage element [0053] where the user's PII is stored in the offchain 134
other than the block chain ledger. Fig 1 132 Main Blockchain vs 134 Offchain

Amar does not disclose
	a hash of personally identifiable information	

Patvarczki teaches 
for security reasons, the system uses and stores a cryptographic hash of each phone number so that the phone numbers are not stored in an easily readable form  see  C4 3-6

therefore
 Amar as modified by Patvarczki teaches 
a hash of personally identifiable information

because
	
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Amar and Patvarczki  as elements known in the prior art combined to yield predictable results.  
For example, in [0048] – [0049 ]Amar discloses  the bank may send a request to system 120, the request indicating the user's phone number, and system 120  then checks its' records for the existence of the phone number.

However, Patvarczki teaches in C4 3-6  that for security reasons phone numbers may be stored in as a cryptographic hash, instead of being stored in the clear.

Therefore, as modified by Patvarczki, Amar's bank of [0048] may send a hash of the users phone number to identify the PII which is being requested and system 120 may use the hash to check for the records [0049] to determine if the user has previously signed up.

This modification, as taught by Patvarczki would improve security by not storing or transmitting the phone number in the clear by the bank.  

As to claim 2, Amar discloses wherein
	the personally identifiable information 
[0105] user identifier that may be a phone number
in view of [0048] - [0051]   'a phone number' / 'user's phone number'
	includes	data  [0105] user identifier that may be a phone number
that corresponds [0048] - [0051]   'a phone number' / 'user's phone number'
	to the particular entity [0048] a user
	other than in context with respect to  
[0050] the IPS may contact the user via the phone number
Moreover, one of ordinary skill in the art would understand that a phone number has a utility (i.e. communications) separate and independent from the usage of personal identifier used to verify an IPS account profile
	the synthetic identifier
[0045] 'location data' / 'the locations for where a user's PII is stored
in view of [0115]  transaction identifier or address can be used to locate a smart contract
in further view of [0053] using the access token, system 120 can locate and read the smart 
contract on the main blockchain 132 to determined where the user's PII is stored 
As to claim 4, 
Amar discloses
receiving [0049] system 120 would receive  the request from the bank
[[ a clear hash of]]
personally identifiable information [0048] the request indicating the user's phone number

Amar does not disclose
	a clear hash of personally identifiable information	

Patvarczki teaches 
for security reasons, the system uses and stores a cryptographic hash of each phone number so that the phone numbers are not stored in an easily readable form  see  C4 3-6

therefore
 Amar as modified by Patvarczki teaches 
a clear hash of personally identifiable information
Examiner interprets  a clear hash  as an unencrypted hash based on applicant specification [0055] 'clear information (i.e., information that has not been encrypted'.  

Applicant specification does not provide a description of a clear hash that would indicates a different interpretation.  

Nowhere in Patvarczki is found a teaching of an encrypted hash which indicates that the hashes are  not encrypted i.e. a clear hash

because
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Amar and Patvarczki  as elements known in the prior art combined to yield predictable results.  
For example, in [0048] – [0049 ]Amar discloses  the bank may send a request to system 120, the request indicating the user's phone number, and system 120  then checks its' records for the existence of the phone number.

However, Patvarczki teaches in C4 3-6  that for security reasons phone numbers may be stored cryptographically hashed, instead of being stored in the clear.

Therefore, as modified by Patvarczki, Amar's bank of [0048] may send a hash of the users phone number to identify the PII which is being requested and system 120 may use the hash to check for the records [0049] to determine if the user has previously signed up.

This modification, as taught by Patvarczki would improve security by not storing or transmitting the phone number in the clear by the bank.

As to claim 10, Amar discloses 
wherein the synthetic identifier 
[0045] 'location data' / 'the locations for where a user's PII is stored
in view of [0115]  transaction identifier or address can be used to locate a smart contract
specifically and only serves to correlate 
[0045] 'location data' / 'the locations for where a user's PII is stored
the particular entity [0045] 'location data' / 'the locations for where a user's PII is stored
to the other data. [[0045] 'location data' / 'the locations for where a user's PII is stored





As to claim 11, Amar discloses 
wherein the block chain ledger Fig 1 132 blockchain
only serves to correlate 
[0051] – [0053] if the user's phone number exists in the records, system 120 may forward the request (i.e. for PII)  to the user's phone whereby the user may give permission to system 120 to provide the PII to the requestor wherein the users mobile application may generate an access token which may then be used by system 120 to locate and read the smart contract on the main blockchain to find the location of the PII in the offchain to thereby retrieve the PII and release it to the requestor (i.e. the bank)
personally identifiable information [0048] the user's phone number
with corresponding synthetic identifiers. 
[0045] 'location data' / 'the locations for where a user's PII is stored
in view of [0115]  transaction identifier or address can be used to locate a smart contract


As to claim 12, Amar discloses an apparatus comprising: 
a network interface  
Fig 1:  connecting lines between 120 and 104, 120 and 110, & 120 and 130 in view of Fig 2 230 
in view of  [0060] 208 allows for communications between 200 and 230
in view of  [0070] 244 takes care of managing connections with Blockchain services
in further view of [0039] smart phones communicate with system 120
in further view of [0039] system 120 may communicate with one or more entities 110
a control circuit: 0120] processor in view of [Fig 1 120 Identity and Profiling System  
operably coupled see  Fig 1 / Fig 2
to the network interface
Fig 1:  connecting lines between 120 and 104, 120 and 110, & 120 and 130
	and configured to:
receive [0049] system 120 would receive  that request from the bank
via the network interface 
Fig 1:  connecting lines between 120 and 104, 120 and 110, & 120 and 130
[[ a hash of]]
personally identifiable information 
[0105] user identifier that may be a phone number
in view of [0048] - [0051]   'a phone number' / 'user's phone number'
especially in view of [0048] the request indicating the user's phone number
that corresponds to a particular entity; [0048] a user

use
 [0051] in the case that the user's phone number exists in the records
 results in  [0052] generate a token
[[the hash of ]]
the personally identifiable information 
[0105] user identifier that may be a phone number
in view of [0048] - [0051]   'a phone number' / 'user's phone number'
to access [0053] using the access token, system 120 can locate and read smart contract of 
blockchain 132
a block chain ledger;  Fig 1 132 blockchain
via the network interface
Fig 1:  connecting lines between 120 and 104, 120 and 110, & 120 and 130



[0045] the IPS may read a smart contract to map out the locations for where a user's 
PII is stored in view of  [0045] smart contract in the main block chain 132
also [0115] the IPS will instruct the platform to execute a smart contract…. in order to 
    obtain the locations of the user's PII
		via the network interface
Fig 1:  connecting lines between 120 and 104, 120 and 110, & 120 and 130
from the block chain ledger Fig 1 132 blockchain
a synthetic identifier 
[0045] 'location data' / 'the locations for where a user's PII is stored
in view of [0115]  transaction identifier or address can be used to locate a smart contract
in further view of [0053] using the access token, system 120 can locate and read the smart 
contract on the main blockchain 132 to determined where the user's PII is stored 

that correlates to 
[0048] user may supply the bank with a phone number 
[0051] user may give permission to release all requested information to the bank
The requested information of [0051] refers to the 'information being requested' of [0048] which is PII information as per [0025]

In other words, the phone number and the location data of the PII are correlated because the phone number is used by the user to register for the IPS system and subsequently given to the bank by the user so that the bank may send a request including the phone number to obtain the PII from the IPS system wherein the IPS uses the phone number to authorize a request for permission from the user to release the requested PII to the bank. In response to permission granted from the user, a token is generated that enables the IPS system to locate and read the user's PII. The foregoing summary is provided in detail by Amar [0048]-[0053]

the personally identifiable information, 
[0105] user identifier that may be a phone number
in view of [0048] - [0051]   'a phone number' / 'user's phone number'

where the synthetic identifier 
 [0045] 'location data' / 'the locations for where the user's PII is stored
also correlates   [0045] 'location data' / 'the locations for where a user's PII is stored
to other data [0053] the user's PII
that corresponds to the particular entity
[0045] 'location data' / 'the locations for where a user's PII is stored

and which other data [0053] the user's PII
is stored in a data storage element [0053] where the user's PII is stored in the offchain 134
other than the block chain ledger. Fig 1 132 Main Blockchain vs 134 Offchain

Amar does not disclose
	a hash of personally identifiable information	

Patvarczki teaches 
for security reasons, the system uses and stores a cryptographic hash of each phone number so that the phone numbers are not stored in an easily readable form  see  C4 3-6




therefore
 Amar as modified by Patvarczki teaches 
a hash of personally identifiable information

because
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Amar and Patvarczki  as elements known in the prior art combined to yield predictable results.  
For example, in [0048] – [0049 ]Amar discloses  the bank may send a request to system 120, the request indicating the user's phone number, and system 120  then checks its' records for the existence of the phone number.

However, Patvarczki teaches in C4 3-6  that for security reasons phone numbers may be stored in as a cryptographic hash, instead of being stored in the clear.

Therefore, as modified by Patvarczki, Amar's bank of [0048] may send a hash of the users phone number to identify the PII which is being requested and system 120 may use the hash to check for the records [0049] to determine if the user has previously signed up.

This modification, as taught by Patvarczki would improve security by not storing or transmitting the phone number in the clear by the bank.

Claim 14 is rejected on the basis previously presented in the rejection of claim 4.
Claim 20 is rejected on the basis previously presented in the rejection of claim 10.



Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Amar in view of Patvarczki in further view of  Fitzgerald (US 2017/0270526 hereinafter Fitzgerald).

As to claim 3, Amar and  Patvarczki teach all the subject matter pointed out in the above 103 rejection of parent claim 2.

As to claim 3, Amar discloses wherein
the data [0105] user identifier that may be a phone number
that corresponds[0048] - [0051]   'a phone number' / 'user's phone number'
 to the particular entity [0048] a user

Neither Amar nor Patvarczki teach
the data that corresponds to the particular entity comprises a taxpayer number

Fitzgerald teaches
	[0026] TABLE 1 Taxpayer Phone Number

therefore
	Amar and Patvarczki as modified by  Fitzgerald teaches
the data that corresponds to the particular entity comprises a taxpayer number
because
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Amar and Patvarczki with those of  Fitzgerald as elements known in the prior art combined to yield predictable results.  
For example, in [0105] Amar teaches that a user identifier may be a phone number.  However, Amar does not teach an identifier particularly described as 'a taxpayer number'.  However, Fitzgerald teaches a Taxpayer Phone Number in [0026] TABLE 1.  Those of ordinary skill in the art would understand that a 'Taxpayer Phone Number' encompasses the claimed 'taxpayer number'.  As such Fitzgerald, cures Amar's deficiency to thereby arrive at the claimed invention.

As to claim 13, Amar and  Patvarczki teach all the subject matter pointed out in the above 103 rejection of parent claim 12.

As to claim 13, Amar discloses wherein
	the personally identifiable information 
[0105] user identifier that may be a phone number
in view of [0048] - [0051]   'a phone number' / 'user's phone number'
	includes	life-event [0048] user applies for a loan
information 
[0048] the user may supply the bank with a phone number 
in view of  [0105] user identifier that may be a phone number
for [0048] - [0051]   'a phone number' / 'user's phone number'
	the particular entity [0048] a user

 Neither Amar nor Patvarczki teach
life event information   comprising  a taxpayer number

Fitzgerald teaches
	[0026] TABLE 1 Taxpayer Phone Number

therefore
	Amar and Patvarczki as modified by  Fitzgerald teaches
life event information   comprising  a taxpayer number

because
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Amar and Patvarczki with those of  Fitzgerald as elements known in the prior art combined to yield predictable results.  
For example, in [0105] Amar teaches that a user identifier may be a phone number.  However, Amar does not teach an identifier particularly described as 'a taxpayer number'.  However, Fitzgerald teaches a Taxpayer Phone Number in [0026] TABLE 1.  Those of ordinary skill in the art would understand that a 'Taxpayer Phone Number' encompasses the claimed 'taxpayer number'.  As such Fitzgerald, cures Amar's deficiency to thereby arrive at the claimed invention.


Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Amar in view of Patvarczki in further view of  Griffin et al (US 10,764,036 hereinafter Griffin ).

As to claim 5, Amar and  Patvarczki teach all the subject matter pointed out in the above 103 rejection of parent claim 1.

As to claim 5, Amar discloses receiving the hash of personally identifiable information   
comprises
receiving [0049] system 120 would receive  the request from the bank
[[ a non-clear hash of]]
personally identifiable information [0048] the request indicating the user's phone number

comprising:
processing  [0049] System 120 may then check to see if the user's phone number exists in the records
[[the non-clear hash of]]
personally identifiable information [0051]   user's phone number 
[[to recover a clear hash of personally identifiable information ]]

Amar does not disclose
a hash of personally identifiable information	

Patvarczki teaches 
for security reasons, the system uses and stores a cryptographic hash of each phone number so that the phone numbers are not stored in an easily readable form  see  C4 3-6

therefore
 Amar as modified by Patvarczki teaches 
a hash of personally identifiable information
Examiner interprets  a clear hash  as an unencrypted hash.  
Nowhere in Patvarczki is found a teaching of an encrypted hash.

because
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Amar and Patvarczki  as elements known in the prior art combined to yield predictable results.  
For example, in [0048] – [0049 ]Amar discloses  the bank may send a request to system 120, the request indicating the user's phone number, and system 120  then checks its' records for the existence of the phone number.

However, Patvarczki teaches in C4 3-6  that for security reasons phone numbers may be stored as a cryptographic hash instead of being stored in the clear.

Therefore, as modified by Patvarczki, Amar's bank of [0048] may send a hash of the users phone number to identify the PII which is being requested and system 120 may use the hash to check for the records [0049] to determine if the user has previously signed up.

This modification, as taught by Patvarczki would improve security by not storing or transmitting the phone number in the clear by the bank.

Neither Amar nor Patvarczki teaches 
receiving  a non-clear hash of personally identifiable information  
processing  the non-clear hash of personally identifiable information to recover a clear hash of personally identifiable information 

Griffin teaches
a non-clear  hash 
C6 59 cipher drop generally refers to an encrypted version of a hash of cleartext
of personally identifiable information  
C6 60-66 and encrypted version of a hash of any clear text data. Examples include any PII.

processing  Fig 6 600
the non-clear hash of personally identifiable information C6 59 cipher drop 210
to recover Fig 6 650 Decrypt Cipher Drop with DK
a clear hash of personally identifiable information C6 52 a hash of the clear text drop


Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Amar and Patvarczki  with those of Griffin as elements known in the prior art combined to yield predictable results.  
	Amar teaches managing the storage of personally identifiable information (e.g. phone 
number) using blockchain technology.  see [0001]  Amar also teaches that system 120, used to manage secure block chain information, may selectively provide blockchain based PII to requesting entities such as a bank when a user (e.g. a user identifiable by the PII) applies for a loan.  Amar's system therefore provides securely stored PII to requesting entities using blockchain technology.  see  [0041] – [0051]

Patvarczki  teaches for security reasons, the system stores a cryptographic hash of each phone number so that the phone numbers are not used or stored [i.e. transmitted] in an easily readable form  see  C4 3-6

Griffin teaches a group of data elements (each group being a cipher drop 210)  may be grouped together (i.e. into a raindrop 200) and stored in cloud storage and that in some arrangements each raindrop 200 is or includes one or more entries in a block chain or one or more blocks of a block chain see  C6 21 - 33

Moreover, Griffin teaches that the cipher drops 210 may be embodied as  cryptographic hashes of personally identifiable information that  may be encrypted and decrypted using a cryptographic key DK  see  C6 46 – 66  and  Fig 6 step 650

As such, Amar and Patvarczki   may incorporate the teachings of Griffin to arrive at the claimed invention; the combination providing for a cryptographically secure PII for use in block chain applications as suggested by Amar in [0028] - [0029] wherein Amar discloses blockchain consisting of local storage used for storing the location of PII, Patvarczki teaches that hashing PII may increase security, and Griffin teaches encrypting/decrypting hashed PII used in blockchain based systems.

As to claim 15, Amar and  Patvarczki teach all the subject matter pointed out in the above 103 rejection of parent claim 12.

As to claim 15, Amar discloses wherein the control circuit is configurable to receive  the hash of personally identifiable information by
 	receiving [0049] system 120 would receive  the request from the bank
[[ a non-clear hash of]]
personally identifiable information [0048] the request indicating the user's phone number

and wherein the control circuit is configured to:
process  [0049] System 120 may then check to see if the user's phone number exists in the records
the [[non-clear hash of]]
personally identifiable information [0051]   user's phone number 
[[to recover the  personally identifiable information ]]

Amar does not disclose
a hash of personally identifiable information	

Patvarczki teaches 
for security reasons, the system uses and stores a cryptographic hash of each phone number so that the phone numbers are not stored in an easily readable form  see  C4 3-6

therefore
 Amar as modified by Patvarczki teaches 
a hash of personally identifiable information

because
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Amar and Patvarczki  as elements known in the prior art combined to yield predictable results.  
For example, in [0048] – [0049 ]Amar discloses  the bank may send a request to system 120, the request indicating the user's phone number, and system 120  then checks its' records for the existence of the phone number.

However, Patvarczki teaches in C4 3-6  that for security reasons phone numbers may be stored as a cryptographic hash instead of being stored in the clear.

Therefore, as modified by Patvarczki, Amar's bank of [0048] may send a hash of the users phone number to identify the PII which is being requested and system 120 may use the hash to check for the records [0049] to determine if the user has previously signed up.

This modification, as taught by Patvarczki would improve security by not storing or transmitting the phone number in the clear by the bank.

Neither Amar nor Patvarczki teaches 
receiving  a non-clear hash of personally identifiable information  
process  the non-clear hash of personally identifiable information to recover the personally identifiable information 

Griffin teaches
a non-clear  hash 
C6 59 cipher drop generally refers to an encrypted version of a hash of cleartext
of personally identifiable information  
C6 60-66 and encrypted version of a hash of any clear text data. Examples include any PII.

process C7 5 – 25 checking/comparing (i.e. hash drop 220 vs decrypted hash drop 214) can be performed 
                   as an  integrity  mechanism to detect errors
the a non-clear  hash 
C6 59 cipher drop generally refers to an encrypted version of a hash of cleartext
of personally identifiable information  
C6 60-66 and encrypted version of a hash of any clear text data. Examples include any PII.
to recover  
C13 21-38  circuit 410 decrypts cipher drop 210 to obtain the drop 210 which refers to the 
    unencrypted data associated with the encrypted drop 212
		The recovery includes decryption, but the integrity check is via C7 5 – 25 checking/comparing is 
also part of the claimed recovery. 
personally identifiable information  
 C13 21-38  circuit 410 decrypts cipher drop 210 to obtain the drop 210 which refers to the 
    unencrypted data associated with the encrypted drop 212
in view of  C6 60-66   Examples of such cleartext data include any PII.


Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Amar and Patvarczki  with those of Griffin as elements known in the prior art combined to yield predictable results.  
	Amar teaches managing the storage of personally identifiable information (e.g. phone 
number) using blockchain technology.  see [0001]  Amar also teaches that system 120, used to manage secure block chain information, may selectively provide blockchain based PII to requesting entities such as a bank when a user (e.g. a user identifiable by the PII) applies for a loan.  Amar's system therefore provides securely stored PII to requesting entities using blockchain technology.  see  [0041] – [0051]

Patvarczki  teaches for security reasons, the system stores a cryptographic hash of each phone number so that the phone numbers are not used or stored [i.e. transmitted] in an easily readable form  see  C4 3-6

Griffin teaches a group of data elements (each group being a cipher drop 210)  may be grouped together (i.e. into a raindrop 200) and stored in cloud storage and that in some arrangements each raindrop 200 is or includes one or more entries in a block chain or one or more blocks of a block chain see  C6 21 - 33

Moreover, Griffin teaches that the cipher drops 210 may be embodied as  cryptographic hashes of personally identifiable information that  may be encrypted and decrypted using a cryptographic key DK  see  C6 46 – 66  and  Fig 6 step 650

As such, Amar and Patvarczki   may incorporate the teachings of Griffin to arrive at the claimed invention; the combination providing for a cryptographically secure PII for use in block chain applications as suggested by Amar in [0028] - [0029] wherein Amar discloses blockchain consisting of local storage used for storing the location of PII, Patvarczki teaches that hashing PII may increase security, and Griffin teaches encrypting/decrypting hashed PII used in blockchain based systems.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Amar in view of Patvarczki in further view of  Ramakrishnan et al (US 2019/0205886 hereinafter Ramakrishnan).

As to claim 6, Amar and  Patvarczki teach all the subject matter pointed out in the above 103 rejection of parent claim 1.

As to claim 6, Amar discloses wherein 
the block chain ledger 
 Fig 1 132 blockchain
[[ specific  to a corresponding region.  ]]

Neither Amar nor Patvarczki teaches
the block chain ledger specific  to a corresponding region

Ramakrishnan teaches 
	[0022] block-chain specific risk criteria such as whether a party to the crypto currency transaction can be 
identified by  a valid IPO address, whether a party to the transaction is associated with an approved country or location
	
therefore
 Amar and Patvarczki as modified by Ramakrishnan teaches 
the block chain ledger specific  to a corresponding region

because

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Amar and Patvarczki  with those of Ramakrishnan as elements known in the prior art combined to yield predictable results.  The motivation for the combination provided in Amar [0048] wherein Amar discloses that 'the bank may want to know the user's current salary and the user's total debt in order to determine whether it is prudent to extend the loan to the user.  In other words, Amar [0048] indicates that the bank implements a risk assessment before loaning the money to the applying user.  Ramakrishnan provides additional risk/criteria information that Amar's [0048] bank may use 'in order to determine whether it is prudent to extend the loan to the user'.  For example, Ramakrishnan [0022] suggests that the blockchain may be used to determine, among several other risk factors,  if the transaction counter-party is associated with an approved country (i.e. the claimed region / economic region).

As such, Ramakrishnan cures Amar's deficiency to arrive at the claimed invention by adding additional risk associated criteria that Amar's bank may use to get an improved risk profile of the user applying for a loan.	

Claim 7 is rejected on the basis previously presented in the rejection of claim 6 wherein an approved country or location corresponds to a geographic region.

As to claim 16, Amar and  Patvarczki teach all the subject matter pointed out in the above 103 rejection of parent claim 12.

Claim 16 is rejected on the basis previously presented in the rejection of claim 6.
Claim 17 is rejected on the basis previously presented in the rejection of claim 7.

Claims 8-9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amar in view of Patvarczki in further view of CANO et al (US 2020/0092287 hereinafter 'Cano').

As to claim 8, Amar and  Patvarczki teach all the subject matter pointed out in the above 103 rejection of parent claim 1.

As to claim 8, Amar discloses receiving [[ the hash of]] personally identifiable information comprises 
receiving [0049] system 120 would receive  the request from the bank
[[ the hash of]]
the personally identifiable information [0048] the request indicating the user's phone number
from a requesting entity; [0049] system 120 would receive  the request from the bank

	the synthetic identifier
[0045] 'location data' / 'the locations for where a user's PII is stored
in view of [0115]  transaction identifier or address can be used to locate a smart contract
in further view of [0053] using the access token, system 120 can locate and read the smart 
contract on the main blockchain 132 to determined where the user's PII is stored 

Amar does not disclose
	a hash of personally identifiable information	

Patvarczki teaches 
for security reasons, the system uses and stores a cryptographic hash of each phone number so that the phone numbers are not stored in an easily readable form  see  C4 3-6

therefore
 Amar as modified by Patvarczki teaches 
a hash of personally identifiable information

because
	
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Amar and Patvarczki  as elements known in the prior art combined to yield predictable results.  
For example, in [0048] – [0049 ]Amar discloses  the bank may send a request to system 120, the request indicating the user's phone number, and system 120  then checks its' records for the existence of the phone number.

However, Patvarczki teaches in C4 3-6  that for security reasons phone numbers may be stored in as a cryptographic hash, instead of being stored in the clear.

Therefore, as modified by Patvarczki, Amar's bank of [0048] may send a hash of the users phone number to identify the PII which is being requested and system 120 may use the hash to check for the records [0049] to determine if the user has previously signed up.

This modification, as taught by Patvarczki would improve security by not storing or transmitting the phone number in the clear by the bank.

Neither Amar nor Patvarczki teach
providing the synthetic identifier to the requesting entity 

Cano teaches
[0041] engine 110 can configure server 108 (i.e. corresponding to Amar IPS 220) to transmit the 
transaction code 116 (i.e. corresponding to Amar [0015] transaction identifier an embodiment of location data; the claimed synthetic identifier)  to the third party device (i.e. corresponding to Amar [0048] a bank the claimed requesting entity)

therefore 
Amar and Patvarczki as further modified by Cano teaches
providing the synthetic identifier to the requesting entity

because
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Amar and Patvarczki  with those of Cano as elements known in the prior art combined to yield predictable results. 
For example, in [0053] Amar discloses that system 120 can release the data items (i.e. PII) to the bank.   

Those of ordinary skill in the art would understand that it would be obvious for Amar's system 220 to provide the requesting entity with an identifier with which the PII may be retrieved as an alternative to providing the raw PII in response to the request.  Cano suggests this embodiment in [0041] wherein a system 108 (similar to Amar system 220) transmits a transaction code 116 to the third party (i.e. Amar's bank)

This combinatorial embodiment being indicated by Amar in [0015] wherein  Amar discloses a transaction identifier or an address than can be used to locate the smart contract …and once the smart contract is located, it can be executed to return the location of the user's PII stored in the offchain.

In summary, Amar discloses a system 220 that provides user PII to a requesting entity (i.e. a bank), and further than system 220 may acquire the user PII in the offchain using location data, a transaction identifier, or an address in order to provide the PII to the requesting entity.  

Therefore, since it is known* to retrieve data using an identifier even as disclosed by Amar, it would be obvious, in view of Cano, for Amar to return an identifier to the requesting entity  which the requesting entity can use to retrieve the data as an alternative to returning the raw data directly to the requesting entity.
*It is common practice, as those of ordinary skill in the art would understand, using an identifier(e.g. id value) to retrieve a data result (e.g. in an SQL statement:  select * from <table> where  id field = id value)

	Note: The claim only requires the identifier to be provided to the requesting entity.  Cano teaches this in 
[0041].

Claim 9 is rejected on the basis previously presented in the rejections of claims 1 and 8 wherein 
the claimed requesting entity is the bank 
Amar [0049] system 120 would receive  the request from the bank
and the claimed particular entity is the user seeking a loan.
Amar [0048] a user applies for a loan

As to claim 18, Amar and  Patvarczki teach all the subject matter pointed out in the above 103 rejection of parent claim 12.
Claim 18 is rejected on the basis previously presented in the rejection of claim 8.
Claim 19 is rejected on the basis previously presented in the rejection of claim 9.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A MCCOY/Examiner, Art Unit 2431